Order entered August 9, 2016




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-16-00694-CV

            NEVADA NATIONAL ADVERTISING, INC., ET AL., Appellants

                                             V.

                        SILVERLEAF RESORTS, INC., Appellee

                     On Appeal from the 298th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-14-13688

                                         ORDER
       We GRANT appellee’s August 5, 2016 unopposed motion for an extension of time to

file a brief and extend the time to AUGUST 12, 2016.


                                                    /s/   ELIZABETH LANG-MIERS
                                                          JUSTICE